Applicant’s response dated 01/28/2021 is acknowledged.  In the response, applicant amended claim 1.  Claims 1-27 are pending 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-24 and 26-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, and 17-24 of copending Application No.15/559,143 (herein ‘143) in view of Galehr (US 2009/0075238). Although the claims at issue are not identical, they are not patentably distinct from each other because the applications claim the same structures with language that when broadly interpreted provides for substantially similar products that overlap or are of the same scope.  The limitations of Instant claim 1 are met by claims 1, 3 and 7 of ‘143 which provides for workpeice body with a projecting portion having a positioning portion on the projecting portion that corresponds to a second positioning portion on the holding member, thus the holding member need only contact the workpiece on the protruding 
Galehr teaches a blank arrangement with a blank that is to be machined, in particular for the production of dental restoration parts [Abstract].  The arrangement includes a holder [Abstract].  
Galehr expressly teaches that the holder includes a barcode that includes information [0039].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the barcode containing information on the holder of ‘143 as taught by Galehr.  One would have been motivated to do so as Galehr teaches it is conventionally known to include information in the form of a barcode on the holder for dental blanks that one would have had a reasonable expectation of success.  Additionally, the barcode can aid in identifying the blank.  Thus modified ‘143 meets the claim requirements.
 The limitations of Instant claim 3 are met by claims 1, 3 and 9 of ‘143.  The limitations of Instant claim 4 are met by claim 8 of ‘143.  The limitations of Instant claim 5 are met by claim 9 of ‘143.  The limitations of Instant claim 6 are met by claim 10 of ‘143.  The limitations of Instant claim 7 are met by claim 11 of ‘143. The limitations of Instant claim 8 are met by claim 12 of ‘143.  The limitations of Instant claim 9 are met by claim 13 of ‘143.  The limitations of Instant claim 10 are met by claims 1 and 2 of ‘143.  The limitations of Instant claims 11-12 are met by claim 3 of ‘143.  The limitations of Instant claim 13 are met by claim 4 of ‘143. The limitations of Instant claim 14 are met by claim 5 of ‘143.  The limitations of Instant claim 15 are met by claim 6 of ‘143.  The 
 Gehler further teaches that the blanks/ workpiece bodies are made by a composition being pressed into a shape and then sintered [0005].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the blanks of Gehler to as the workpiece bodies of ‘143.  One would have been motivated to do so as it would have been the simple substitution of one known equivalent element for another to obtain predictable results.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires that the holding member which is arranged in at least a portion of the protruding portion of the workpiece body and only contacts the outer circumference of the workpiece on the face of the plane perpendicular to the workpiece body.  Based on these limitations as the holding member is arranged on the protruding portion then the only portion of the workpiece body that the holding material may contact is the face of the protruding portion that is perpendicular to the workpiece body.  In claim 7, the limitation wherein the first surface of the holding member exists on a side closer to the first surface of the workpiece body than the third surface of the protruding portion, violates the limitation of the holding member arranged on the protruding portion only contacting the outer circumference of the workpiece on the face of the plane perpendicular to the workpiece body.  In claim 8, the limitation wherein the second surface of the holding member exists on a side closer to the second surface of the workpiece body than the fourth surface of the protruding portion, violates the limitation of the holding member arranged on the protruding portion only contacting the outer circumference of the workpiece on the face of the plane perpendicular to the workpiece body.  Claim 9 includes limitations that violate the limitation wherein of the holding member arranged on the protruding portion is only contacting the outer circumference of the workpiece on the face of the plane perpendicular to the workpiece body as the third and fourth surfaces are not .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant’s arguments, see Pgs. 2-3, filed 01/28/2021, with respect to the prior art rejections based on Gubler and separately on Pfeiffer have been fully considered and are persuasive.  The rejections have been withdrawn. 
The double patenting rejections have been updated as set forth above.

Allowable subject matter
It is noted as the double patenting rejections remain as do the 112 d rejections set forth above.  Claims 1, 3-24 and 26-27 stand rejected.  Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art rejections have been withdrawn thus the claims are allowable over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/Examiner, Art Unit 1784